Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. JD Harriman on 03/23/2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:Line 6: The limitation of --between the first and second side members, -- has been added between “a foot pedal” and “coupled to a shaft”.Line 11: The limitation of “a first position” has been replaced with --a first upper position--.
Claim 2 has been cancelled.
Claim 3 has been amended as follows:Line 1: The limitation of “claim 2” has been replaced with --claim 1--.
Claim 4 has been amended as follows:Line 1: The limitation of “claim 2” has been replaced with --claim 1--.
Claim 5 has been amended as follows:Line 1: The limitation of “claim 2” has been replaced with --claim 1--.
Claim 7 has been amended as follows:Line 1: The limitation of “claim 2” has been replaced with --claim 1--.
The following is an examiner’s statement of reasons for allowance: Prior arts John, Clementi (US 556359), and Smith (US 5160303) are the closest prior arts to the claimed invention but John fails to teach a foot pedal coupled to a shaft disposed in said first and second slots, Clementi fails to teach wherein the first and second urgent members urge the shaft and the foot pedal to a first upper position, and Smith fails to teach wherein the foot pedal is between the first and second side members, thus each prior art fails to teach the claimed invention as a whole being an apparatus comprising: a base member; a first side member coupled to a first side of the base member and a second side member coupled to a second side of the base member; the first and second side members each having a first and second slot . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784